Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment/Response After Final filed June 27, 2022.  The After Final Amendment has been entered, as Applicant’s proposed amendments were sufficient to overcome the remaining rejections set forth in the Final office action mailed April 27, 2022 (other than the minor issues corrected by the Examiner’s amendment herein; it is noted that claims 12 and 16-17, and claim 23 [now canceled] were previously indicated as being directed to allowable subject matter in the Final Office action mailed April 27, 2022 [see paragraph 7]).  Claims 1-17 and 19-22 are now allowed, subject to the Examiner’s Amendment below.  
In accordance with 37 CFR 1.126, claims 19-22 will be renumbered as claims 18-21 in the issued patent; original claim numbering is employed in the Examiner’s Amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhengzheng Yao on July 6, 2022.





Amend the claims as follows:
Enter the after final amendment filed June 27, 2022.  
Cancel claim 18.
In claim 9, at line 2, delete “moiety” and insert therefore—moieties--.
In claim 13, at line 2, delete “20” and insert therefore—70--.
In claim 14, at line 2, delete “20” and insert therefore—70--.
In claim 15, at line 2, delete “50” and insert therefore—70--.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634